





CITATION:
North Bay (City) v. Seguin, 2011 ONCA 767



DATE: 20111208



DOCKET: C53686



COURT OF APPEAL FOR ONTARIO



Doherty and Armstrong JJ.A. and Hoy J. (
Ad Hoc
)



BETWEEN



The Corporation of the City of North Bay



Applicant (Respondent)



and



Daniel Seguin



Respondent (Appellant)



William A. Sangster, for the appellant



Alan L. Rachlin, for the respondent



Heard and released orally:
November 30, 2011



On appeal from the order of Justice J. Wilcox of the Superior
          Court of Justice, dated April 8, 2011.



ENDORSEMENT



[1]

The appellant Daniel Seguin argues that the motions judge erred in his
    interpretation of the July 13, 2006 consent order of Justice Poupore
    prohibiting the appellant from maintaining any outside storage in the rear yard
    at 1135 Cassells Street, North Bay, which would exceed 75% lot coverage and as
    a result erred in finding the appellant breached that order.

[2]

The motions judge dismissed the appellants argument that lot coverage
    means the total area of the portion of the lot between the back of the house
    and the rear lot line, including the 36% of such area covered by a garage and
    four sheds and therefore not available for outside storage. The appellant
    submitted that only 64% of the total rear lot was available for outside storage
    and he could maintain outside storage on 100% of that 64% without breaching the
    75% restriction.

[3]

The motions judge concluded that the appellants interpretation would
    make a mockery of Poupore J.s order and render it ineffective to deal with the
    problems it intended to correct. It is clear from the record as a whole that
    the motions judge interpreted the order as restricting the appellant to using
    75% of the open areas of the lot as a whole for outside storage.  He noted the
    evidence that 100% of the open areas were used for outside storage and granted
    the requested declaration that the appellant was in breach of the order of
    Poupore J.

[4]

The order arose out of a violation of a zoning by-law prohibiting
    outside storage in a yard adjacent to a residential area. The motions judge
    properly considered the context within which the order was issued.  In our
    view, he was correct in interpreting Poupore J.s order in the manner he did.

[5]

In the result, the appeal is dismissed.

[6]

Costs are awarded to the respondent in the amount of $2,000, inclusive
    of disbursements and taxes.

Doherty J.A.

Armstrong J.A.

Alexandra Hoy J. ad hoc


